470 U.S. 904 (1985)
FUGATE
v.
NEW MEXICO
No. 83-6663.
Supreme Court of United States.
Argued February 19, 1985
Decided March 26, 1985
CERTIORARI TO THE SUPREME COURT OF NEW MEXICO
J. Thomas Sullivan argued the cause for petitioner. With him on the briefs was Henry R. Quintero.
Paul Bardacke, Attorney General of New Mexico, argued the cause for respondent. With him on the briefs was Anthony Tupler, Assistant Attorney General.
PER CURIAM.
The judgment is affirmed by an equally divided Court.
JUSTICE POWELL took no part in the decision of this case.